[Cite as Williams v. Cuyahoga Cty. Bd. of Revision, 2022-Ohio-3817.]

                              COURT OF APPEALS OF OHIO

                                    EIGHTH APPELLATE DISTRICT
                                   COUNTY OF CUYAHOGA

RONALD WILLIAMS,                                         :

        Plaintiff-Appellee,                              :
                                                                       No. 111226
        v.                                               :

CUYAHOGA COUNTY BOARD OF                                 :
REVISION, ET AL.,
                                                         :
        Defendants-Appellants.


                               JOURNAL ENTRY AND OPINION

                JUDGMENT: DISMISSED
                RELEASED AND JOURNALIZED: October 27, 2022


                   Administrative Appeal from the Board of Tax Appeals
                                   Case No. 2019-2521


                                            Appearances:

                Michael C. O’Malley, Cuyahoga County Prosecuting
                Attorney, and Mark R. Greenfield, Assistant Prosecuting
                Attorney, for appellants.


MICHELLE J. SHEEHAN, J.:

                  The Cuyahoga County Fiscal Officer and the Cuyahoga County Board

of Revision (“BOR”) (collectively “county appellants” hereafter) appeal from a

decision of the Board of Tax Appeals (“BTA”). The BTA dismissed an appeal by

Ronald Williams and Darylene Doxey-Williams regarding the valuation of their
property for failure to prosecute. An appraiser prepared and filed the instant tax

valuation complaint on behalf of the property owners, as permitted by R.C.

5715.19(A), and the BOR determined the value after a hearing.             The county

appellants, however, ask us to address in this appeal the issue of whether a tax

valuation complaint prepared by an appraiser properly invokes the jurisdiction of a

board of revision despite the statutory provision. As we explain in the following, the

issue is moot due to the BTA’s dismissal of this tax matter for failure to prosecute.

              A certified real estate appraiser, Donald Durrah, prepared and filed a

tax valuation complaint on behalf of Ronald Williams and Darylene Doxey-Williams

regarding the valuation of their property for the tax year 2018. The property was

valued at $103,900 by the fiscal officer for the tax year, and the owners sought a

decreased value of $60,000. The BOR held a hearing on the complaint. Thereafter,

the BOR issued a decision retaining the value of $103,900 as determined by the

fiscal officer. The property owners appealed the BOR’s decision to the BTA.

              A day before the scheduled hearing before the BTA, the county

appellants filed a motion for remand, asking the BTA to remand the case to the BOR

with instructions to dismiss the complaint on the grounds that a complaint prepared

and filed by an appraiser fails to invoke the BOR’s jurisdiction.

              The county appellants made this assertion even though a certified

appraiser is specifically identified in R.C. 5715.19(A)(1)(f) as an individual who may

file a tax valuation complaint. While R.C. 5715.19 was amended in 1999 to identify

a certified appraiser as an individual who may file a tax valuation complaint, the
county appellants maintained that an appraiser’s filing of a complaint constitutes

the unauthorized practice of law pursuant to Sharon Village Ltd. v. Licking Cty. Bd.

of Revision, 78 Ohio St.3d 479, 678 N.E.2d 932 (1997), and that such a complaint

fails to invoke a BOR’s jurisdiction. Despite its position in Sharon, however, the

Supreme Court of Ohio subsequently stated that the General Assembly has the

authority to determine how the jurisdiction of an administrative board may be

invoked. Columbus City School Dist. Bd. of Edn. v. Franklin Cty. Bd. of Revision,

134 Ohio St.3d 529, 2012-Ohio-5680, 983 N.E.2d 1285. Consequently, beginning

with its decision in Menos v. Cuyahoga Cty. Bd. of Revision, 2013 Ohio Tax LEXIS

1887 (Ohio B.T.A. April 11, 2013), the BTA has found any persons permitted by the

statute, including an appraiser, may prepare and file a valid valuation complaint,

even though the Supreme Court has not specifically ruled on this issue.

              On the day of the scheduled hearing on the tax complaint, county

appellants filed a notice of voluntary resolution, stating the matter has been resolved

voluntarily. However, the parties failed to submit documentation for the alleged

settlement and the BTA set a new hearing date for the matter.

              The BTA subsequently denied the motion for remand, citing its

decision in Menos. Williams v. Cuyahoga Cty. Bd. of Revision, 2020 Ohio Tax
LEXIS 1209 (Ohio B.T.A., June 16, 2020).1 It then proceeded to hold a hearing on

the tax complaint.

              At the hearing, the property owners failed to appear. The BOR argued

that the subject complaint prepared by an appraiser failed to invoke the BOR’s

jurisdiction; as to the valuation, it questioned the credibility of the comparable sales

used by the appraiser and asserted the fiscal officer’s valuation of the property

should be affirmed.

              Because the property owners failed to appear at the hearing on the

complaint, the BTA issued a decision dismissing the case for failure to prosecute.

The decision states, in its entirety:

      Pursuant to Ohio Adm. Code 5717-1-19, this case is dismissed for
      failure to prosecute since appellant did not appear at this Board’s
      hearing. We acknowledge the Board of Revision has asked this Board
      to reconsider several decisions from this Board wherein we found an
      appraiser had standing to file valuation complaints. We decline to
      overrule those prior cases. We also deny the motion as moot. For
      these reasons, this case is dismissed for failure to prosecute.[2]

              The county appellants dismissed the appeal by the property owners,

and the value of the subject property as determined by the fiscal officer remains




1The record reflects that after the BTA denied the motion, the BOR filed an amended
motion for remand (which added additional case law to support its claim) three days
before the rescheduled hearing.

2 OAC 5717-1-19 governs failure to prosecute an appeal. It states that the BTA “may
journalize an order determining an appeal upon the record or dismissing an appeal when
the appellant fails to appear at a merit hearing scheduled at the appellant’s request and
fails to notify the board in advance of the waiver of its right to appear at a hearing.”
intact. The county appellants, however, filed a notice of appeal from the BTA’s

decision. It raises six assignments of error, which are not separately argued as

required by App.R. 16(A)(7), and all relate to the issue of whether a tax valuation

complaint filed by an appraiser properly invokes the BOR’s jurisdiction despite the

statutory language delineating appraisers as persons who may file a tax valuation

complaint.

              The BOR here exercised its jurisdiction over the complaint pursuant

to R.C. 5715.19. It decided the fiscal officer’s value of $103,900 would remain

unchanged. The property owners appealed the BOR’s decision to the BTA, but

because of their failure to prosecute, the BTA dismissed the appeal. As such, the

BOR’s decision regarding the fiscal officer’s valuation is undisturbed.

              “Courts do not review cases that no longer present live controversies.”

M.R. v. Niesen, 167 Ohio St.3d 404, 2022-Ohio-1130, 193 N.E.3d 548, ¶ 10. Because

the BTA dismissed the tax appeal for failure to prosecute, the claimed controversy

regarding whether a tax valuation complaint can be filed by an appraiser despite the

statutory provision is now hypothetical and academic only and, as such, this appeal

is moot. State ex rel. Cincinnati Enquirer v. Hunter, 141 Ohio St.3d 419, 2014-Ohio-

5457, 24 N.E.3d 1170, ¶ 6. We “‘need not render an advisory opinion on a moot

question or rule on a question of law that cannot affect matters at issue in a case.’”

Linder v. Ohio Dept. of Aging, 1st Dist. Hamilton No. C-210247, 2022-Ohio-177, ¶ 9,

quoting In re Bailey, 1st Dist. Hamilton Nos. C-040014 and C-040479, 2005-Ohio-

3039, ¶ 9. See also Soltesz v. Ohio Dept. of Job & Family Servs., 10th Dist. Franklin
No. 19AP-444, 2020-Ohio-365, ¶ 13 (an administrative appeal is moot where

appellant has achieved all the relief the court could afford appellant regarding the

matters on appeal). For these reasons, this appeal is dismissed as moot.

             Appeal dismissed.

      It is ordered that appellee recover of appellants costs herein taxed.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure



__________________________________
MICHELLE J. SHEEHAN, JUDGE

FRANK DANIEL CELEBREZZE, III, P.J., and
LISA B. FORBES, J., CONCUR